                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CHAD R. BENNETT, II,                             )
                                                  )
                Plaintiff,                        )
                                                  )
 vs.                                              )          Case No. 18−cv–1775−JPG
                                                  )
 CHUCK MCELVAIN                                   )
                                                  )
               Defendants.                        )

                               MEMORANDUM AND ORDER

GILBERT, District Judge:

       Plaintiff Chad R. Bennett, II, an inmate who is currently incarcerated in Lawrence

Correctional Center, brings this action for deprivations of his constitutional rights pursuant to 42

U.S.C. § 1983 that occurred while he was in the custody of the Perry County Sheriff’s Department.

In the Complaint, Plaintiff alleges that he was injured as a result of an excessive force incident.

He asserts claims against the defendant under the Fourteenth Amendment.             Plaintiff seeks

compensatory damages.

       This case is now before the Court for preliminary review of the Complaint pursuant to 28

U.S.C. § 1915A. Under § 1915A, the Court is required to screen prisoner complaints to filter out

non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a complaint that is legally

frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for money

damages from a defendant who by law is immune from such relief must be dismissed. 28 U.S.C.

§ 1915A(b). At this juncture, the factual allegations of the pro se complaint are to be liberally

construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                         The Complaint




                                                 1
        Plaintiff alleges that he was arrested on September 30, 2016 and placed in handcuffs and

leg shackles by Chuck McElvain, the bailiff for Perry County. (Doc. 1, pp. 1, 6). McElvain then

pushed Plaintiff down the stairs of the Perry County Courthouse, causing injuries. (Doc. 1, p. 6).

                                                   Discussion

        Based on the allegations in the Complaint, the Court finds it convenient to divide the pro

se action into the following enumerated counts:

        Count 1:          McElvain used excessive force against Plaintiff in violation of the
                          Eighth and/or Fourteenth Amendment when he pushed him down
                          the stairs.

The parties and the Court will use this designation in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the

Complaint but not addressed in this Order should be considered dismissed without prejudice

as inadequately pled under the Twombly pleading standard.1

        Plaintiff has not specifically alleged what his status was at the time of the relevant events,

but it is a plausible inference based on the reference to his arrest that he was a pre-trial detainee.

Regardless, the Court finds that Plaintiff has stated a claim for excessive force under both the

Fourteenth Amendment, Bell v. Wolfish, 441 U.S. 520, 535-36 (1979); Smith v. Dart, 803 F.3d

304, 310 (7th Cir. 2015); Martin v. Tyson, 845 F.2d 1451, 1455 (7th Cir. 1988), and the higher

standard of the Eighth Amendment. See Wilkins v. Gaddy, 559 U.S. 34 (2010); DeWalt v. Carter,

224 F.3d 607, 619 (7th Cir. 2000). Accordingly, this case will proceed.

                                               Pending Motions




1
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which relief can
be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).

                                                         2
        Contemporaneously with the Complaint, Plaintiff filed a Motion for Extension of Time to

file documents in support of the Complaint. (Doc. 2). It is unnecessary to support the Complaint

with exhibits, although Plaintiff may need to produce such evidence as he has to the defendants in

discovery or submit it in support of motions or any responses to motions he wishes to file. Because

there is no requirement to submit exhibits in support of the Complaint, Plaintiff’s motion is

MOOT. (Doc. 2).

                                              Disposition

        IT IS HEREBY ORDERED that Count 1 survives threshold review against Defendant

McElvain. Plaintiff’s motion for an extension of time is MOOT. (Doc. 2).

        As to COUNT 1, Plaintiff has neither sought nor been granted leave to proceed in forma

pauperis in this action, and the Court will not automatically appoint the United States Marshal to

effect service of process upon Defendant McElvain. However, if Plaintiff desires to request the

appointment of the United States Marshals to serve process on Defendant, IT IS ORDERED that

Plaintiff SHALL FILE a Motion for Service of Process at Government Expense, within 28 days

of the date of entry of this order (on or before January 2, 2019). The Clerk of Court is DIRECTED

to send Plaintiff a blank form Motion for Service of Process at Government Expense.

        If Plaintiff does not timely file a motion for service of process at government expense, it

shall be Plaintiff’s responsibility to have Defendant McElvain served with a summons and copy

of the Complaint pursuant to Federal Rule of Civil Procedure 4.2 Plaintiff is advised that only a

non-party may serve a summons. FED. R. CIV. P. 4(c)(2).




2
 Federal Rule of Civil Procedure 4(m) provides that service on each defendant must be accomplished within
90 days.

                                                   3
       If Plaintiff requests the appointment of the United States Marshals, the Clerk of Court shall

prepare a summons and copies of the Complaint and this Memorandum and Order for Defendant

and shall forward the same to the United States Marshals for service. If Plaintiff does not file a

motion for service of process at government expense within 28 days as ordered, the Clerk shall

then prepare a summons for Defendant, and shall forward the summonses and sufficient copies of

the Complaint and this Memorandum and Order to Plaintiff so that he may have Defendant served.

       Defendant is ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

       Pursuant to Local Rule 72.1(a)(2), this action is REFERRED to a United States Magistrate

Judge for further pre-trial proceedings.

       Further, this entire matter is REFERRED to a United States Magistrate Judge for

disposition, as contemplated by Local Rule 72.2(b)(3) and 28 U.S.C. § 636(c), should all the

parties consent to such a referral.

       IT IS FURTHER ORDERED that if judgment is rendered against Plaintiff, and the

judgment includes the payment of costs under Section 1915, Plaintiff will be required to pay the

full amount of the costs, regardless of whether his application to proceed in forma pauperis is

granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).



                                                4
       IT IS SO ORDERED.

       DATED: 12/4/2018

                                                       s/J. Phil Gilbert
                                                       U.S. District Judge

                                              Notice

       After service has been achieved, the defendant(s) will enter their appearance and file an

Answer to your complaint. It will likely take at least 60 days from the date of this Order to receive

the defendant(s)’ Answer, but it is entirely possible that it will take 90 days or more. When all the

defendants have filed answers, the Court will enter a Scheduling Order containing important

information on deadlines, discovery, and procedures. Plaintiff is advised to wait until counsel has

appeared for the defendants before filing any motions, to give the defendants notice and an

opportunity to respond to those motions. Motions filed before defendants' counsel has filed an

appearance will generally be denied as premature. The plaintiff need not submit any evidence to

the court at this time, unless otherwise directed by the Court.




                                                 5
